DETAILED ACTION
Any rejection or objection in the previous Office action not listed below has been withdrawn due to amendments, unless otherwise noted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1:
Step 1: As an initial matter, the claim is to one of the four enumerated statutory categories (i.e. a process, machine, manufacture, or composition of matter).
Step 2A Prong 1: The limitation of analyzing the events…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitation in the context of this claim encompasses the user manually analyzing events and finding events with identical properties. 
Similarly, the limitation of in response to identifying…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitation in the context of this claim encompasses the user manually generating a filtered event by merging events that include identical properties.
Similarly, the limitation of aggregating…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitation in the context of this claim encompasses the user manually aggregating events from an event log based on the time in which they occur and closely occurring in time other events, and excluding from the grouped events other events that occurs farther apart.
Similarly, the limitation of correlating…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, the limitation in the context of this claim encompasses the user manually looking at the aggregated event groups across the logs of multiple devices and finding the same groups that appear at the same time, or nearly the same time, across the logs. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites receiving, from different devices in a network, one or more log files…; generating one or more alerts based on the correlated events; and providing, within the correlation time window, a visualization of the one or more alerts and the correlated events.  These steps are recited at a high level of generality and amounts to mere receiving and transmitting data, which is a form of insignificant extra-solution activity (see MPEP 2106.04(d) and 2106.05(g)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the receiving, the generating, and the providing steps were considered to be extra-solution activity in Step 2A Prong 2, and thus they are re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  
Regarding the receiving step, mere data gathering using a network has been found to be insignificant extra-solution activity.  Furthermore, receiving or transmitting data over a network has been found to be well-understood, routine, and conventional activity.  See MPEP 2106.05(d).
Regarding the generating alerts step, the reference Bantz et al. (U.S. Patent 7,464,163) in column 11, lines 54-58 discloses that it is a well‐understood, routine, conventional function to generate an alert based on an event.  Specifically, Bantz et al. recites, “It is well-known in the art that system-management and network-management software can be configured to monitor the degree of resource utilization and end-to-end service response time, and can generate warnings and alerts when these are no longer satisfactory.”  
Regarding the providing a visualization step, the reference Schork et al. (U.S. Patent Application Publication 2003/0165836) in paragraph 279 discloses that it is well-known, routine, and conventional to display the results to a user on a display.  Specifically, Schork et al. recites, “indication can be through computer’s display, printer or any other well-known mechanism for notifying a computer user of the results of a particular process.”
Therefore, a conclusion that the claimed generating step is well-understood, routine, conventional activity is supported under Berkheimer.
Conclusion: The claim is not patent eligible. 
Regarding Claim 2: The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, wherein the defined timestamp gap threshold is determined based on a convergence time of the network having the different devices encompasses the user manually looking at the convergence time of a network and figuring out how close the events need to be to each other in order to be grouped. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Regarding Claim 3: The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, identifying each respective event in each of the different event groups that has a respective timestamp within the correlation time window; and correlating each respective event with each other encompasses the user manually looking at the aggregated event groups across the logs of multiple devices and finding the same groups that appear at the same time, or nearly the same time, across the logs. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Regarding Claim 4: The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, wherein the correlation time window is defined by a time span of a selected event group from the different event groups encompasses the user manually uses a time window on the log of events that is the length of a group of events. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Regarding Claim 5: The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, wherein the correlation time window comprises a time window that overlaps with respective time windows associated with the different event groups and that has a higher event density than one or more additional time windows that overlap with the respective time windows associated with the different event groups encompasses the user manually view the logs utilizing a window for event groups based on event density. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Regarding Claim 6: The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, wherein respective events in two or more event groups are aggregated based on a different defined timestamp gap threshold encompasses the user manually grouping the events in a log based on a different defined timestamp gap threshold. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Regarding Claim 7: The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, wherein the events within the different event groups are correlated based on at least one of a topology of the different devices or one or more matching attributes of the events within the different event groups encompasses the user manually viewing the logs of different devices to see when event groups occur at the same or near the same time. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are cited.  Accordingly, the claim is not patent eligible.
Claims 8-14 are rejected on the same grounds as claims 1-7, respectively. Furthermore, claim 8 adds the additional elements of a memory, a processor, and instructions.  These additional elements do not integrated the abstract idea into a practical application because they are generic computer elements recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 15-19 are rejected on the same grounds as claims 1-5, respectively.  Furthermore, Claim 15 adds the additional elements of media, and instructions.  These additional elements do not integrated the abstract idea into a practical application because they are generic computer elements recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 20 is rejected on the same grounds as claim 7.

Response to Arguments
Regarding the 35 U.S.C. 101 rejections, Applicant's arguments have been fully considered but have been found unpersuasive.  Applicant argues that the claims cannot be practically performed in the human mind.  Examiner disagrees for at least the following reasons.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In reVan Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant argues an interpretation of the claim limitations which is significantly narrower than the claim language requires.  Reciting the specification, Applicant asserts that it is impossible for a human mind to understand millions of alarms/events.  However, this is not required by the claim language.  The log is not defined.  Under broadest reasonable interpretation, this log can be for a manageable number of events.  Furthermore, the comparison of the events logs in the instant claims to the packets of SRI is not reasonable.  Computer packets are groups of bits, while a log file under broadest reasonable interpretation can be human readable text.
As stated in the rejection above, a human mind (including pen and paper) can perform the abstract idea, while the additional elements provide neither a practical application nor significantly more.  Accordingly, the 35 U.S.C. 101 rejections are maintained.

Conclusion
Any prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).  Additionally when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610. The examiner can normally be reached Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B./           Examiner, Art Unit 2123                                                                                                                                                                                             
/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123